 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARISA MARTINEZ,                                    Case No.: 19-CV-1195-GPC-WVG
12                                      Plaintiff,
                                                         ORDER ON JOINT MOTION TO
13   v.                                                  CONTINUE EXPERT DISCLOSURE
                                                         DATE
14   COSTCO WHOLESALE
     CORPORATION,
15
                                      Defendant.
16
17
           On March 2, 2020, the Parties filed a Joint Motion to Continue the Expert Disclosure
18
     Date. (Doc. No. 14.) The Parties move the Court to continue (1) the March 6, 2020 expert
19
     disclosure deadline, as set by the operative Scheduling Order (Doc. No. 5), to April 20,
20
     2020; (2) the April 3, 2020 supplemental and/or rebuttal expert disclosures deadline to May
21
     18, 2020; and (3) the May 1, 2020 expert discovery cut-off to June 15, 2020. Based on the
22
     Parties’ representations, the primary impetus for the Joint Motion appears to be Plaintiff’s
23
     expert’s unavailability to complete her expert report by the deadline provided in the
24
     Scheduling Order due to her two-week vacation beginning in March 2020. (Doc. No. 14,
25
     2:24-27.) For the reasons set forth below, the Court DENIES the Parties’ Joint Motion.
26
           Rule 16(b) of the Federal Rules of Civil Procedure provides an operative scheduling
27
     order may only be amended for good cause. Fed. R. Civ. P. 16(b). The good cause standard
28

                                                     1
                                                                              19-CV-1195-GPC-WVG
 1   is informed by the parties’ diligence throughout discovery. Lerma-Mayoral v. City of El
 2   Centro, 2017 WL 1807905, at *1 (S.D. Cal. May 5, 2017); Zivkovic v. S. California Edison
 3   Co., 302 F.3d 1080, 1087 (9th Cir. 2002). Absent a showing of diligence, the Court’s
 4   inquiry ends, and the timetable the operative scheduling order establishes remains binding.
 5   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir.1992); Matrix Motor
 6   Co. v. Toyota Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. Apr. 25, 2003).
 7         The Parties have failed to meet the standard set forth in Rule 16(b). The Joint Motion
 8   lacks any explanation regarding when Plaintiff’s counsel first became aware of Plaintiff’s
 9   expert’s unavailability to complete the expert report in compliance with the operative
10   scheduling order. In that vein, the Joint Motion does not suggest Plaintiff’s counsel even
11   considered retaining alternative experts with greater availability in an effort to meet the
12   Court’s deadline, or why such consideration was not possible. The Joint Motion also fails
13   to explain why the Parties waited to bring their Joint Motion just four days before the expert
14   disclosure deadline on March 6, 2020.
15         Moreover, the Joint Motion contradicts the Parties’ representation in their January
16   16, 2020 Joint Motion to Amend Scheduling Order that their requested continuance of the
17   fact discovery cut-off “would not affect the remainder of the dates and deadlines in the
18   Scheduling Order.” (Doc. No. 10, 3:10-21.) At the time, the Court relied on the Parties’
19   representation when it granted the Parties’ January 16, 2020 Joint Motion and extended the
20   fact discovery cut-off in its January 22, 2020 Order (Doc. No. 12) following a discovery
21   conference on the matter earlier that day. Now, the Parties represent otherwise and seek to
22   set back three additional dates in the August 23, 2019 Scheduling Order, all without
23   establishing exactly how they have applied their best efforts to meet the expert discovery-
24   related dates set forth in the Scheduling Order. IT IS SO ORDERED.
25   Dated: March 3, 2020
26
27
28

                                                   2
                                                                                19-CV-1195-GPC-WVG
